DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/21 has been entered.

Election/Restrictions
Claim 9 is allowable. The restriction requirement, as set forth in the Office action mailed on 6/10/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 16-17 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 


Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Allowable Subject Matter
Claims 9, 10 and 15-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious an flexible pipe of claim 21 (or a method of manufacturing such a flexible pipe as recited in claim 10) which comprises (coupling) a body, an annular region access port, and vent arrangement comprising a vent valve and an annular region flushing valve which is a normally-closed check valve as claimed, and the prior art fails to disclose or render obvious a flushing method as recited in claim 9 comprising providing a body, an annular region access port, and a vent arrangement comprising a vent valve and an annular region flushing valve and a step of injecting fluid into the vent arrangement through the annular region flushing valve to flush the vent valve and the annular region access port and injecting fluid through the annular region .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art shows known arrangements of check valves used with multi-layer pipes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
6/22/21